Citation Nr: 0218381	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  What evaluation is warranted for a muscle strain of 
the left knee since November 29, 2000?  

2.  What evaluation is warranted for a lumbosacral muscle 
strain since November 29, 2000?  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 2000.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating action of the 
Buffalo, New York Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, granted 
service connection for a muscle strains of the left knee 
and lumbosacral spine.  

The veteran was afforded a hearing before the undersigned 
Member of the Board in September 2002.  At the hearing, 
the veteran raised a possible claim of entitlement to 
service connection for a neurologic condition due to an 
undiagnosed illness.  This issue is not properly before 
the Board on appeal and accordingly, it is referred to the 
RO for additional development.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Since November 29, 2000, no competent evidence has 
been presented showing that the veteran's left knee 
disability is manifested by lateral instability, recurrent 
subluxation, flexion limited to 45 degrees, or extension 
limited to 10 degrees.  

3.  Since November 29, 2000, the veteran's lumbosacral 
strain has been characterized by a slight limitation of 
motion and subjective complaints of continual pain.  

CONCLUSIONS OF LAW

1.  Since November 29, 2000, the schedular criteria for a 
compensable evaluation for a left knee strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260 and 
5261 (2002).

2.  Since November 29, 2000, the schedular criteria for a 
10 percent evaluation for a lumbosacral strain have been 
met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations:  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
defines the obligations of VA with respect to the duties 
to assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA.  The 
primary implementing regulations are published at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  These statutory 
and regulatory changes are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The VCAA and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The Act and regulations also 
require VA to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically notify the claimant 
which of the evidence is to be provided by the claimant 
and which VA will attempt to obtain on behalf of the 
claimant.

The Board is satisfied that the facts relevant to this 
claim have been properly developed and there is no further 
action that should be undertaken to comply with the 
provisions of law cited above or the implementing 
regulations.  Remanding to afford the RO an opportunity to 
document their consideration of the claims in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  By letter of April 2001, 
the veteran was notified of the type of evidence necessary 
to substantiate his claim.  The veteran was afforded a VA 
examination in May 2001 to determine the nature, extent 
and etiology of his claimed disabilities.  Furthermore, 
identified private outpatient treatment records from 
Philip S. Schwartz, M.D., were acquired in July 2001.  
Finally, the veteran was afforded an opportunity to 
present testimony at a hearing in September 2002.  

Additionally, the Board notes that the rating decision, 
statement of the case, and the September 2002 hearing 
advised the veteran advised of the laws and regulations 
pertinent to his claims for increased evaluations.  The 
veteran and his representative have provided argument on 
the pertinent fact in statements associated with the 
claims folder. 

The Board further finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to assign compensable evaluations for his 
service-connected disabilities.  The veteran further was 
provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence.  Identified VA and private treatment records 
were associated with his claims folder.  

The statement of the case also provided notice to the 
veteran of what the evidence of record, including evidence 
provided by the appellant, revealed.  Finally, these 
documents provided notice why the RO concluded that this 
evidence was insufficient to assign increased ratings, as 
well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been 
provided notice of what VA did to develop the claims, 
notice of what he could do to help his claim, and notice 
of how his claims were still deficient.  Probative 
evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, 
and finds that all probative evidence has been obtained.  
Since there is no probative evidence not of record, it is 
not possible for VA to notify the veteran of evidence he 
should obtain and evidence VA would attempt to obtain, and 
any failure to provide such a pro forma notice could not 
constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board 
finds that VA has complied with the notice and duty-to-
assist provisions of codified in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  Hence, the Board may address the 
merits.

Increased Rating Claims:  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco.  The United States Court of Appeals 
for Veterans Claims (Court) has made a distinction, 
however, between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a 
service-connected condition.  At the time of an initial 
rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As this appeal involves an original claim, the 
Board has framed the issue as shown on the title page.

Left Knee Sprain:  

The veteran contends that his service-connected left knee 
disability is more severe than the current rating 
indicates.  

His service medical records reveal that prior to his 
separation in November 2000, he was seen with complaints 
of multiple joint pains, including his left knee and lower 
back.  A June 2000 bone scan was interpreted to show a 
narrowing of the medial left knee joint space with some 
concomitant bony overgrowth of the medial distal left 
femur.  This was causing some non-acute irritation between 
the femur and tibia along with some weight-bearing change.  
However, there was no evidence of acute inflammation, 
synovitis or acute injury involving the knee joint.  

In June and July 2000, he was seen by Philip S. Schwartz, 
M.D. with complaints of overall muscle and joint pain.  
Dr. Schwartz reported that the bone scan was unremarkable, 
other than some degenerative changes of the left knee.  In 
a June 2000 letter, Dr. Schwartz noted that a x-ray 
examination of the left knee was negative.  The impression 
was that the veteran suffered from polyathralgias.  Some 
improvement was noted with the use of Vioxx.  

At a VA examination in May 2001, the veteran complained of 
progressively worsening knee pain.  While painful and 
stiff, he reported that the knee did not exhibit weakness, 
instability, fatigability or lack of endurance.  He 
reported that activities were normal except during flare-
up periods.  Flare-ups occurred every one or two months.  
Flare-ups would result in painful knees and would last for 
two to three weeks.  When flare-ups occurred he would not 
run or participate in sports.  Physical examination 
revealed no gait abnormality, and full knee extension and 
flexion without evidence of instability.  There was no 
arthritis on x-ray study.  

At a September 2002 hearing the appellant reported that he 
experienced continual left knee numbness and pain.  He 
reported taking aspirin for the pain, however, the knee 
did not swell, become red or suffer from instability.  
During flare-ups he complained of difficulty going up and 
down stairs, or walking while shopping with his wife.  He 
was employed full-time as a hoisting engineer.  

The veteran's left knee sprain is currently evaluation as 
non-compensable under 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Diagnostic Code 5260 provides for a 10 percent 
disability evaluation in cases where flexion of the leg is 
limited to 45 degrees. Other applicable Diagnostic Codes 
include Diagnostic Code 5257, which provides for a 10 
percent evaluation when there is evidence of slight 
recurrent subluxation or lateral instability of the knee.  
Additionally, Diagnostic Code 5261 provides for a 10 
percent disability evaluation in cases where extension of 
the leg is limited to 10 degrees.  

Finally, Diagnostic Code 5010 provides that arthritis, due 
to trauma, substantiated by x-ray findings, is rated as 
for "degenerative arthritis".  Degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003. 

It is important to note that ratings based on limitation 
of motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 as they 
relate to functional loss and pain on movement, and that 
the provisions of 38 C.F.R. § 4.14 (2002) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Based upon the foregoing, the Board finds that since 
November 2000, a compensable evaluation for a left knee 
sprain has not been warranted.  In this regard, there is 
no competent evidence showing that the veteran's left knee 
is unstable or that it causes recurrent subluxation.  
Hence, a compensable rating under Diagnostic Code 5257 is 
not warranted.  

Additionally, the veteran was able to passively to move 
the knee to full flexion and extension.  Hence, a 
compensable evaluation under Diagnostic Code 5260 or 5261 
is not warranted.  Furthermore, while the evidence from 
the bone scan revealed that the left knee exhibited some 
medial joint space narrowing, left knee degenerative 
arthritis was not shown by x-ray examination.  Indeed, the 
VA examiner in May 2001 noted that there was no 
inflammatory arthritis.  Thus, a compensable evaluation is 
not warranted under Diagnostic Codes 5003, 5010 as there 
is no evidence, confirmed by x-ray examination, that the 
veteran suffers from arthritis of the left knee.  

Furthermore, the Board has considered whether a higher 
rating warranted pursuant to 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, 
the major functional component of the veteran's left knee 
disability is pain with occasional flare-ups.  However, as 
noted, there is little objective evidence of pain on use 
of the left knee.  Furthermore, it is important to note 
that ratings represent the average impairment in earning 
capacity resulting from service-connected disabilities.  
In this case, there is no evidence that the left knee 
disorder since November 2000 has limited the veteran's 
ability to work.  Additionally, with regard to his knee 
joint, there is no evidence of weakened movement, excess 
fatigability, incoordination, swelling, deformity or 
atrophy of disuse.  As such, the Board does not find a 
basis to grant an increased evaluation under the factors 
elicited in DeLuca.

In evaluating the severity of the veteran's disability, 
the Board has reviewed the nature of the original 
disability and considered whether he is entitled to a 
"staged" rating as prescribed by the Court in Fenderson.  
Based upon a review of the evidence, however, the Board 
finds that at no time since November 29, 2000 has there 
been objective evidence commensurate with that necessary 
for a compensable evaluation.  Hence, a staged rating 
warranting a compensable evaluation for a portion of the 
term in question is not warranted.

Finally, in reaching this decision, the Board has 
considered the "benefit of the doubt" doctrine, however, 
as the preponderance of the evidence is against the claim, 
the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral Strain:  

Outpatient treatment records from June 2000 show 
complaints of multiple joint pain, including back pain.  A 
bone scan revealed normal sacroiliac joints with no 
evidence of inflammation.  At the VA examination in May 
2001, the appellant reported low back pain since 1998.  He 
also described low back stiffness and achiness but denied 
any weakness, fatigability and a lack of endurance.  Flare 
ups were denied.  The veteran did not use a crutch, back-
brace or cane, nor did he restrict his abilities because 
of back pain.  Examination revealed flexion of the 
lumbosacral spine to 90 degrees, and lateral flexion and 
rotation to 20 degrees.  There was no objective evidence 
of painful motion, spasms, weakness or tenderness.  The 
back musculature was normal without postural abnormalities 
or fixed deformities.  There was no evidence of any 
neurological deformity.  X-ray examination was normal.  
The diagnosis was lumbosacral muscle strain.  

The veteran testified in September 2002 that his back was 
constantly painful.  The pain did not, however, radiate to 
other extremities, and he took Motrin for pain relief.  
The back condition had not caused lost time from work but 
the veteran considered it to be very disabling.  

The veteran's low back strain is currently evaluated as 
non-compensable under 38 C.F.R. § 4.71, Diagnostic Code 
5295, pertaining to a lumbosacral strain.  Under that code 
a non-compensable evaluation is warranted when the 
evidence shows slight subjective symptoms only.  A 10 
percent evaluation is warranted for a lumbosacral strain 
with characteristic pain on motion.  Other appropriate 
Diagnostic Codes include Diagnostic Code 5292, which 
provides a 10 percent evaluation for slight limitation of 
motion of the lumbar spine.  A 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine.  

In this case, there is evidence both for and against the 
assignment of an increased compensable evaluation.  At the 
VA examination the veteran was able to perform range of 
motion studies without objective evidence of pain upon 
motion.  Additionally, there was no evidence that the low 
back condition caused restrictions upon his ability to 
work.  However, the evidence also shows that while the 
veteran was able to demonstrate forward flexion within 
normal limits, he was only able to demonstrate lateral 
flexion to 20 degrees and rotation to 20 degrees.  
Furthermore, the veteran indicated that he suffered from 
daily back pain.  In this regard, the Board acknowledges 
that it is not constrained from consideration of a higher 
rating based on greater limitation of motion due to pain 
on use, including during flare-ups 

Based upon such, the Board finds that the evidence is in 
relative equipoise with regard to whether the evidence 
supports the assignment of a compensable evaluation.  
Under the doctrine of reasonable doubt, the veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  
Therefore, when a veteran seeks benefits and the evidence 
is in relative equipoise, the law dictates that the 
veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, after resolving reasonable doubt in 
the veteran's favor the Board finds a 10 percent 
evaluation is warranted for a lumbosacral strain from 
November 29, 2000.  

The Board finds, however, that at no time since November 
29, 2000 has there been objective evidence that the degree 
of disability associated with the low back disability was 
commensurate with that necessary for an evaluation in 
excess of 10 percent.  Hence, a staged rating warranting 
an increased evaluation for a portion of the term in 
question is not warranted.


ORDER

Entitlement to a compensable evaluation for left knee 
strain at any time since November 29, 2000 is denied.  

A 10 percent evaluation for a lumbosacral strain is 
granted from November 29, 2000, subject to applicable 
regulations governing the payment of monetary benefits.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

